DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 01 November 2022 for the application filed 05 December 2018. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201610595164.2, filed 26 July 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2016/097562, filed 31 August 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Claim 7 is allowable pending Claim Objections and 35 USC 112(b) rejections. The restriction requirement among Groups 1-3, as set forth in the Office action mailed on 29 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 April 2022 is withdrawn. Claims 1-6, directed to Groups 1 and 2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 01 November 2022.  These drawings are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
“A stacked centrifugal filtration device for exosome separation an extraction[[,]] comprising” (delete the comma; lines 1-2);
“at [[the ]]a top tube opening…” (line 4);
“an ultrafiltration tube arranged outside of the filter tube [[and ]]comprising” (line 5);
“with an air passage at [[the ]]a top tube opening…” (line 7); and
“the primary support edge is pressed on the secondary support edge, the secondary support edge is pressed on…” (add a comma before “the secondary support edge”; lines 13-14).
Claim 4 is objected to because of the following informalities:
“arranged on one or both sides of the two planar walls” (lines 7-8).
Claim 6 is objected to because of the following informalities:
“wherein the incubation buffer comprises: DPBS, 60-240 mM Tris, and 60-180 mM EDTA, and its pH is 7-7.5”.
Claim 7 is objected to because of the following informalities:
“…the stacked filtration device for exosome separation and extraction[[,]] comprises 
“an ultrafiltration tube arranged outside of the filter tube [[and ]]comprising” (line 15); and
“arranged on one or both sides of the two planar walls” (last two lines).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for “the bottom” in line 3. It is unclear which “bottom” is being referenced: the bottom of the filter tube or of the stacked centrifugal filtration device? Claims 2-6 are also rejected due to their dependence on Claim 1.
	Regarding Claim 1, there is insufficient antecedent basis for “the top tube opening” in line 4. Please amend as “[[the]]a top tube opening”. Further, is “tube” referencing the “filter tube”? Please clarify.
	Regarding Claim 1, there is insufficient antecedent basis for “the bottom” in line 6. It is unclear which “bottom” is being referenced: “the bottom” that has been previously introduced in line 3, the bottom of the ultrafiltration tube, the bottom of the primary filter tube cavity, the bottom of the filter tube or the bottom of the stacked centrifugal filtration device?
	Regarding Claim 1, it is unclear whether “an air passage at the top tube opening” is a unique “air passage” or referencing the prior introduced “air passage” in line 4. If this “air passage” is a unique limitation, please use a different terminology to distinguish from the first air passage to prevent confusion.
	Regarding Claim 1, there is insufficient antecedent basis for “the top tube opening” in line 7. Please amend as “[[the]]a top tube opening”. Further, is “tube” referencing the “ultrafiltration tube”? Please clarify.
	Regarding Claim 1, it is unclear which tube is being referenced in “a cap provided at the top of the tube” in line 12. Multiple tubes have been introduced.
Regarding Claim 1, what is being referenced by “it” in the phrase “when it is capped” in line 13? Please be specific and identify the limitation intended by the inventor.
Regarding Claim 1, there is insufficient antecedent basis for “the edge of the collecting tube” in line 14. It is also unclear which edge is being referenced because it is unclear how many edges the collecting tube has.
Regarding Claim 4, there is insufficient antecedent basis for “both the left and right sides of the ultrafiltration tube wall” in line 3. Please amend as “both [[the ]]left and right sides of the ultrafiltration tube wall”.
	Regarding Claim 4, there is insufficient antecedent basis for “the middle part” in line 4. Please amend as “a [[the ]]middle part”.
Regarding Claim 4, it is unclear what is meant by “inside” in the phrase “with an ultrafiltration membrane attached inside”. Does Applicant intend for the ultrafiltration membrane to be attached on the inner surface of the fixing plate or within the fixing plate?
	Regarding Claim 4, there is insufficient antecedent basis for “the lower end of the ultrafiltration membrane fixing plate”. Please amend as “[[the ]]a lower end of the ultrafiltration membrane fixing plate”.
Regarding Claim 6, what is being referenced by “its” in the phrase “and its pH is 7-7.5”? Please be specific and identify the limitation intended by the inventor. The Examiner will assume Applicant is referencing the incubation buffer and not one of the components, e.g., DPBS, Tris, or EDTA.
Regarding Claim 7, the term “appropriate” in step 1 (“an appropriate amount of protease K”) is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered an “appropriate” amount of protease K? Does Applicant desire an intended effect attributable to “appropriate” (e.g., decrease in protein concentration) that would allow for quantitatively determining levels of protease K considered “appropriate”? Claims 8-13 are also rejected due to their dependence on Claim 7.
	Regarding Claim 7, there is insufficient antecedent basis for “the ultrafiltration tube” in step 2. 
	Regarding Claim 7, there is insufficient antecedent basis for “the top tube opening of the filter tube”. Please amend as “[[the]] a top tube opening of the filter tube”.
	Regarding Claim 7, there is insufficient antecedent basis for “the top tube opening of the ultrafiltration tube”. Please amend as “[[the]] a top tube opening of the ultrafiltration tube”.
	Regarding Claim 7, there is insufficient antecedent basis for “both the left and right sides of the ultrafiltration tube wall”. Please amend as “both [[the ]]left and right sides of the ultrafiltration tube wall”.
	Regarding Claim 7, there is insufficient antecedent basis for “the middle part”. Please amend as “a [[the ]]middle part”.
	Regarding Claim 13, it is unclear what is meant by “inside” in the phrase “with an ultrafiltration membrane attached inside”. Does Applicant intend for the ultrafiltration membrane to be attached on the inner surface of the fixing plate or within the fixing plate?
	Regarding Claim 13, there is insufficient antecedent basis for “the lower end of the ultrafiltration membrane fixing plate”. Please amend as “[[the ]]a lower end of the ultrafiltration membrane fixing plate”.
	
Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 5, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed inventions are directed to a method for exosome separation and extraction, a centrifugal filtration device useful for such a method, and a kit. The device comprises a stacked set of centrifugal tubes: an external collecting tube, an ultrafiltration tube insertable into the collection tube and having an ultrafiltration membrane, and a filter tube insertable into the ultrafiltration tube and having a filtering membrane. In between each tube is a cavity, and the filter tube and ultrafiltration tube each include an air passage. The tubes have top tube openings with edges that are compressible together by a cap that closes the top tube opening. The cited prior art, primarily MITSUHASHI et al. (US PGPub 2016/0237496 A1), fails to disclose the claimed top tube edge geometries. While MITSUHASHI’s design seemingly provides the same functionalities as the claimed limitations, e.g., securing the tubes together, providing atmospheric access to each cavity, the claimed invention’s configuration offers a simpler construction as noted by the Applicant in the response filed 01 November 2022 (pg. 17, bottom)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777